 
Exhibit 10.1

NORTHEAST COMMUNITY BANK
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), made this 17th day of October, 2006, by and
among NORTHEAST COMMUNITY BANK, a federally chartered savings bank (the “Bank”),
SUSAN BARILE (the “Executive”), and NORTHEAST COMMUNITY BANCORP, INC., (the
“Company”) a federally chartered corporation and the holding company of the
Bank, as guarantor.


WHEREAS, Executive serves in a position of substantial responsibility; and


WHEREAS, the Bank wishes to assure Executive’s services for the term of this
Agreement; and


WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.    Employment. The Bank will employ Executive as Senior Vice President and
Chief Mortgage Officer. Executive will perform all duties and shall have all
powers commonly incident to those offices or which, consistent with those
offices, the President and Chief Executive Officer delegates to Executive.
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary or affiliate of the Bank and to carry out the duties and
responsibilities reasonably appropriate to those offices.


2.    Location and Facilities. The Bank will furnish Executive with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for her to perform her duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Bank, or at such other site or sites customary for such offices.


3.    Term.



 
a.
The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.




 
b.
Commencing on the first anniversary of the Effective Date and continuing on each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meeting. The Board will notify Executive as
soon as possible after its annual review whether the Board has determined to
extend the Agreement.





--------------------------------------------------------------------------------



4.    Base Compensation.



 
a.
The Bank agrees to pay Executive during the term of this Agreement a base salary
at the rate of $127,000 per year, payable in accordance with customary payroll
practices.




 
b.
Each year, the Board will review the level of Executive’s base salary, based
upon factors they deem relevant, in order to determine whether to maintain or
increase her base salary.



5.   Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs that the Bank may sponsor or award from time to
time to senior management employees.


6.   Benefit Plans. Executive will participate in life insurance, medical,
dental, pension, profit sharing, retirement and stock-based compensation plans
and other programs and arrangements that the Bank may sponsor or maintain for
the benefit of its employees.


7.    Vacations and Leave.



 
a.
Executive may take vacations and other leave in accordance with the Bank’s
policy for senior executives.




 
b.
In addition to paid vacations and other leave, the President and Chief Executive
Officer may grant Executive a leave or leaves of absence, with or without pay,
at such time or times and upon such terms and conditions as may be deemed
appropriate.



8.    Expense Payments and Reimbursements. The Bank will reimburse Executive for
all reasonable out-of-pocket business expenses incurred in connection with her
services under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Bank.


9.    Automobile Allowance. During the term of this Agreement, the Bank will
provide Executive with an automobile allowance and related insurance,
maintenance and fuel costs. Executive will comply with reasonable reporting and
expense limitations with respect to the automobile allowance as the Bank may
establish from time to time.


10.   Loyalty and Confidentiality.



 
a.
During the term of this Agreement, Executive will devote all her business time,
attention, skill, and efforts to the faithful performance of her duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates.




 
b.
Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.


 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of its borrowers,



2

--------------------------------------------------------------------------------


 
 
depositors and other customers; any information concerning or obtained from such
customers; and any other information concerning the Bank or its subsidiaries or
affiliates to which she may be exposed during the course of her employment.
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, she will not disclose to any person or entity, either
during or subsequent to her employment, any of the above-mentioned information
which is not generally known to the public, nor will she use the information in
any way other than for the benefit of the Bank.

 
11.   Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:



 
a.
Death. Executive’s employment under this Agreement will terminate upon her death
during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which her death occurred.




 
b.
Retirement. This Agreement will terminate upon Executive’s retirement under the
retirement benefit plan or plans in which she participates pursuant to Section 6
of this Agreement or otherwise.




c.
Disability.




 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform her duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Bank (or, if no such plans exist, that impairs
Executive’s ability to substantially perform her duties under this Agreement for
a period of one hundred eighty (180) consecutive days). The Board will determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that the Board reasonably believes to be relevant. As a
condition to any benefits, the Board may require Executive to submit to physical
or mental evaluations and tests as the Board or its medical experts deem
reasonably appropriate.




 
ii.
In the event of her Disability, Executive will no longer be obligated to perform
services under this Agreement. The Bank will pay Executive, as Disability pay,
an amount equal to fifty percent (50%) of Executive’s rate of base salary in
effect as of the date of her termination of employment due to Disability. The
Bank will make Disability payments on a monthly basis commencing on the first
day of the month following the effective date of Executive’s termination of
employment due to Disability and ending on the earlier of: (A) the date she
returns to full-time employment at the Bank in the same capacity as she was
employed prior to her termination for Disability; (B) her death; (C) her
attainment of age 65 or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability. The Bank will
reduce Disability payments by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Bank. In addition, during any period of Executive’s Disability, the Bank
will continue to provide Executive and her dependents, to the greatest extent
possible, with continued coverage under all benefit plans (including,


3

--------------------------------------------------------------------------------



without limitation, retirement plans and medical, dental and life insurance
plans) in which Executive and/or her dependents participated prior to her
Disability on the same terms as if she remained actively employed by the Bank.



d.
Termination for Cause.




 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate her employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause, except for already vested benefits.
Termination for Cause shall mean termination because of Executive’s:




 
(1)
Personal dishonesty;




 
(2)
Incompetence;




 
(3)
Willful misconduct;




 
(4)
Breach of fiduciary duty involving personal profit;




 
(5)
Intentional failure to perform stated duties;




 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or




 
(7)
Material breach of any provision of this Agreement.




 
e.
Voluntary Termination by Executive. In addition to her other rights to terminate
under this Agreement, Executive may voluntarily terminate employment during the
term of this Agreement upon at least sixty (60) days prior written notice to the
Board. Upon Executive’s voluntary termination, she will receive only her
compensation, and vested rights and benefits to the date of her termination.
Following her voluntary termination of employment under this Section 11(e),
Executive will be subject to the restrictions set forth in Sections 11(g)(i) and
11(g)(ii) of this Agreement for a period of one (1) year from her termination
date.




 
f.
Without Cause or With Good Reason.




 
i.
In addition to termination pursuant to Sections 11(a) through 11(e), the Board
may, by written notice to Executive, immediately terminate her employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, immediately terminate this Agreement at any
time within ninety (90) days following an event constituting “Good Reason,” as
defined below (a termination “With Good Reason”).




 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive will receive her base salary and the value of employer
contributions to benefit plans in which the Executive participated upon
termination for the remaining term of the Agreement, paid in one lump sum within
ten (10) calendar days of her termination. Executive will also continue to
participate in any benefit plans of the Bank that provide medical, dental and
life insurance coverage for


4

--------------------------------------------------------------------------------



the remaining term of the Agreement, under terms and conditions no less
favorable than the most favorable terms and conditions provided to senior
executives of the Bank during the same period. If the Bank cannot provide such
coverage because Executive is no longer an employee, the Bank will provide
Executive with comparable coverage on an individual policy basis or the cash
equivalent.



 
iii.
“Good Reason” exists if, without Executive’s express written consent, the Bank
materially breaches any of its obligations under this Agreement. Without
limitation, such a material breach will occur upon any of the following:




 
(1)
A material reduction in Executive’s responsibilities or authority in connection
with her employment with the Bank;




 
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
she is not reasonably equipped by her skills and experience;




 
(3)
A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts
Executive was entitled to receive prior to the Change in Control;




 
(4)
Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation, to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;




 
(5)
A requirement that Executive relocate her principal business office or her
principal place of residence outside of the area consisting of a twenty-five
(25) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or




(6)
Liquidation or dissolution of the Bank.




 
iv.
Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or benefits,
applicable to all participants in a manner that does not discriminate against
Executive (except as such discrimination may be necessary to comply with law),
will not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the same type or to the same general extent
as those offered under such plans prior to the reduction or elimination are not
available to other officers of the Bank or any affiliate under a plan or plans
in or under which Executive is not entitled to participate.




 
g.
Continuing Covenant Not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination by the Bank or
Executive pursuant to Section 11(e) or 11(f):

 

 
i.
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and




5

--------------------------------------------------------------------------------



 



 
ii.
During the period ending on the first anniversary of such termination, Executive
will not serve as an officer, director or employee of any bank holding company,
bank, savings association, savings and loan holding company, mortgage company or
other financial institution that offers products or services competing with
those offered by the Bank from any office within thirty-five (35) miles from the
main office or any branch of the Bank and, further, Executive will not interfere
with the relationship of the Bank, its subsidiaries or affiliates and any of
their employees, agents, or representatives.




 
h.
To the extent Executive is a member of the Board on the date of termination of
employment with the Bank, Executive will resign from the Board immediately
following such termination of employment with the Bank. Executive will be
obligated to tender this resignation regardless of the method or manner of
termination, and such resignation will not be conditioned upon any event or
payment.




12.
Termination in Connection with a Change in Control.




 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:




 
i.
Merger: Northeast Community Bancorp, Inc. (the “Company”) merges into or
consolidates with another entity, or merges another corporation into the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company immediately before the merger or
consolidation;




 
ii.
Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, if the schedule discloses that the filing person or persons
acting in concert has or have become the beneficial owner of 25% or more of a
class of the Company’s voting securities, but this clause (ii) shall not apply
to beneficial ownership of Company voting shares held in a fiduciary capacity by
an entity of which the Company directly or indirectly beneficially owns 50% or
more of its outstanding voting securities;




iii.
Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or




iv.
Sale of Assets: The Company sells to a third party all or substantially all of
its assets.




 
b.
Termination. If within the period ending one year after a Change in Control, (i)
the Bank terminates Executive’s employment Without Cause, or (ii) Executive
voluntarily terminates her employment With Good Reason, the Bank will, within
ten calendar days of the


6

--------------------------------------------------------------------------------



termination of Executive’s employment, make a lump-sum cash payment to her equal
to three times Executive’s average “Annual Compensation” over the five (5) most
recently completed calendar years, ending with the year immediately preceding
the effective date of the Change in Control. “Annual Compensation” will include
base salary and any other taxable income, including, but not limited to, amounts
related to the granting, vesting or exercise of restricted stock or stock option
awards, commissions, bonuses, retirement benefits, director or committee fees
and fringe benefits paid to Executive or accrued for Executive’s benefit. Annual
Compensation will also include profit sharing, employee stock ownership plan and
other retirement contributions or benefits, including to any tax-qualified plan
or arrangement (whether or not taxable) made or accrued on behalf of Executive
for such year. The cash payment made under this Section 12(b) shall be made in
lieu of any payment also required under Section 11(f) of this Agreement because
of Executive’s termination of employment, however, Executive’s rights under
Section 11(f) are not otherwise affected by this Section 12. Following
termination of employment, executive will also continue to participate in any
benefit plans of the Bank that provide medical, dental and life insurance
coverage upon terms no less favorable than the most favorable terms provided to
senior executives. If the Bank cannot provide such coverage because Executive is
no longer an employee, the Bank will provide Executive with comparable coverage
on an individual basis or the cash equivalent. The medical, dental and life
insurance coverage provided under this Section 12(b) shall cease upon the
earlier of: (i) Executive’s death; (ii) Executive’s employment by another
employer other than one of which she is the majority owner; or (iii) thirty-six
(36) months after her termination of employment.



 
c.
The provisions of Section 12 and Sections 14 through 27, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.




 
d.
Notwithstanding anything in this Section 12 to the contrary, a “Change in
Control” for purposes of this Agreement shall not include any corporate
restructuring transaction by the Bank, including, but not limited to, a mutual
to stock conversion, provided that the Board of Directors of the Bank
immediately preceding such transaction constitutes at least a majority of the
Board of Directors of the Bank after such transaction.




 
13.
Indemnification and Liability Insurance.




 
a.
Indemnification. The Bank agrees to indemnify Executive (and her heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which she may be involved by reason of her service as a director
or executive of the Bank or any of its subsidiaries or affiliates (whether or
not she continues to be a director or executive at the time of incurring any
such expenses or liabilities). Covered expenses and liabilities include, but are
not limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in her capacity as an executive or director of the Bank or any
of its subsidiaries. Indemnification for expenses will not extend to matters
related to Executive’s termination for Cause. Notwithstanding anything in this
Section 13(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation. The obligations of
this Section 13 will survive the term of this Agreement by a period of six (6)
years.


7

--------------------------------------------------------------------------------




 
b.
Insurance. During the period for which the Bank must indemnify Executive, the
Bank will provide Executive (and her heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.



14.   Reimbursement of Executive’s Expenses to Enforce this Agreement. The Bank
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, incurred by Executive in connection with
her successful enforcement of the Bank’s obligations under this Agreement.
Successful enforcement means the grant of an award of money or the requirement
that the Bank take some specified action: (i) as a result of court order; or
(ii) otherwise following an initial failure of the Bank to pay money or take
action promptly following receipt of a written demand from Executive stating the
reason that the Bank must make payment or take action under this Agreement.


15.    Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits Executive has the right to receive from the Bank,
would constitute a “parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the payments and benefits
pursuant to Section 12 shall be reduced or revised, in the manner determined by
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits under Section 12 being non-deductible to
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The Bank’s independent public
accountants will determine any reduction in the payments and benefits to be made
pursuant to Section 12; the Bank will pay for the accountant’s opinion. If the
Bank and/or Executive do not agree with the accountant’s opinion, the Bank will
pay to Executive the maximum amount of payments and benefits pursuant to Section
12, as selected by Executive, that the opinion indicates have a high probability
of not causing any of the payments and benefits to be non-deductible to the Bank
and subject to the imposition of the excise tax imposed under Section 4999 of
the Code. The Bank may also request, and Executive has the right to demand that
the Bank request, a ruling from the IRS as to whether the disputed payments and
benefits pursuant to Section 12 have such tax consequences. The Bank will
promptly prepare and file the request for a ruling from the IRS, but in no event
will the Bank make this filing later than thirty (30) days from the date of the
accountant’s opinion referred to above. The request will be subject to
Executive’s approval prior to filing; Executive shall not unreasonably withhold
her approval. The Bank and Executive agree to be bound by any ruling received
from the IRS and to make appropriate payments to each other to reflect any IRS
rulings, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall result
in a reduction of any payments or benefits to which Executive may be entitled
upon termination of employment other than pursuant to Section 12 hereof, or a
reduction in the payments and benefits specified in Section 12, below zero.


16.    Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Bank under this Agreement.

8

--------------------------------------------------------------------------------




17.
Successors and Assigns.




 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.




 
b.
Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall not assign or delegate her rights or duties under this Agreement
without first obtaining the written consent of the Bank.



18.     No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.     Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at their principal business offices and to
Executive at her home address as maintained in the records of the Bank.


20.     Source of Payments. All payments provided for under this Agreement shall
be timely paid in cash or check from the general funds of the Bank. The Company,
however, unconditionally guarantees payment and provision of all amounts and
benefits due under this Agreement. In the event the Bank does not pay such
amounts or provide such benefits, they shall be paid or provided by the Company.


21.     No Plan Created by this Agreement. Executive and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.


22.     Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


23.     Applicable Law. Except to the extent preempted by federal law, the laws
of the State of New York shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.


24.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.


25.    Headings. Headings contained in this Agreement are for convenience of
reference only.


26.     Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the

9

--------------------------------------------------------------------------------



 
foregoing subject matter, other than written agreements applicable to specific
plans, programs or arrangements described in Sections 5 and 6.
 
27.     Required Provisions. In the event any of the foregoing provisions of
this Agreement conflict with the terms of this Section 27, this Section 27 shall
prevail.



a.
The Bank’s board of directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 11(d)
of this Agreement.




 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.




 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.




 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.




 
e.
All obligations under this contract shall terminate, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the institution: (i) by the Director of the OTS (or his designee)
at the time the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.




f.
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on October
17, 2006.




ATTEST:
 
NORTHEAST COMMUNITY BANK
                /s/ Kenneth H. Thomas  
By:
/s/ Kenneth A. Martinek
Witness
   
For the Entire Board of Directors
                       
ATTEST:
 
NORTHEAST COMMUNITY BANCORP, INC.
   
(As Guarantor)
                /s/ Kenneth H. Thomas   
By:
/s/ Kenneth A. Martinek 
Witness
   
For the Entire Board of Directors
               
WITNESS:
 
EXECUTIVE
                /s/ Kenneth H. Thomas   
By:
/s/ Susan Barile      
Susan Barile
       



11